Citation Nr: 1225995	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as a residual of a head injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

The RO certified the issue on appeal to the Board as "service connection for hit in the head with a metal pole [sic]."  The Board finds that the issue is more appropriately characterized as entitlement to service connection for a psychiatric disorder, to include as a residual of a head injury.  Such characterization of the issue is more consistent with the Veteran's own assertions regarding his claim, especially when viewed in the context of the record as a whole.  Correspondingly, the scope of the claim most reasonably encompasses any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009); see also Comer v. Peake, 552 F.3d 1362, 1368-69 (Fed. Cir. 2009) (VA's duty to sympathetically develop a claim is "particularly acute where . . . a veteran is afflicted with a significant psychological disability at the time he files his appeal.").


FINDINGS OF FACT

1.  The preponderance of the competent evidence weighs against a finding that the Veteran was struck in the head by a metal pole during active duty.  

2.  There is no competent evidence of record which documents the presence of a psychosis which was present to a compensable degree within one year of the Veteran's discharge.  

3.  There is no competent evidence of record linking an acquired psychiatric disorder, to include schizophrenia, to the Veteran's active duty service on a direct basis or on the basis that it was permanently made worse by service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia, was not incurred in or aggravated by active military service nor may it presumed to be.  A personality disorder was demonstrated at entry into service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a November 2006 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection for an acquired psychiatric disorder.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim and was provided with notice of the types of evidence necessary to establish a rating and an effective date for his claim in the November 2006 letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The record demonstrates that all VA, Social Security and private treatment records have been obtained to the extent possible.  An expert medical opinion has been obtained from the Veterans Health Administration (VHA) to determine the etiology of the Veteran's claimed acquired psychiatric disorder.  The etiology opinion was based on a review of all the evidence in the claims file as well as the Veteran's statements.  The opinion was supported by adequate rationale with reference to evidence in the clinical records.  The evidence is sufficient for the Board to accurately adjudicate this claim.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue on appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in August 2011, this AVLJ spent considerable time clarifying the Veteran's service connection theories and the types of evidence capable of substantiating this claim.  In fact, the Veteran proceeded pro se and the entirety of the hearing involved a two-way discussion between the undersigned and the Veteran clarifying his theories of causation.  The Veteran was specifically advised that he could inform his treating physician of the facts of his case, and for that examiner to provide a medical opinion.  The Board also suggested that the Veteran conduct an internet search for relevant medical treatise materials.  The Board held the record open for a 60-day period and, in fact, gave the Veteran a date in certain when to submit this evidence.  As such, the Board finds that it has fully complied with the Bryant requirements.

Competency and credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., reporting being struck in the head with a metal pole during active duty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to whether he currently experiences residuals of a head injury and/or a mental disorder due to his active duty service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  




Service connection criteria

In October 2006, the Veteran submitted a claim of entitlement to service connection for residuals of a head injury.  He wrote that he was hit in the head with a pole by his training officer in July 1968.  The Veteran's subsequent statements indicate the Veteran is claiming that he experiences a mental disorder as a result of the reported injury.  

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for certain chronic diseases, such as psychosis as that term is defined in 38 C.F.R. § 3.384, when such disease is manifested to a compensable degree within one year of separation from service and the veteran seeking service connection had continuous service for 90 days or more during a period of war or after December 31, 1946.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384. 

In order to establish service connection for a claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence of the record on this point may not be taken as indication of no aggravation; an opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153.  

Personality disorders and congenital or development defects are not diseases or injuries within the meaning of applicable legislation for compensation purposes.  38 C.F.R. § 3.303(c).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Factual Background

Review of the service treatment records reveals that clinical evaluation of the Veteran including psychiatric evaluation was determined to be normal at the time of the February 1968 entrance examination.  Approximately six months later in August 1968, the Veteran sought treatment for "nerves."  He reported he was unable to do anything right and that he had always been slow.  An evaluation was conducted.  It was noted the Veteran was withdrawn and isolated with poor human relationships.  He was attached to his foster mother in a powerful way which interfered with his ability to adjust to new situations.  His response to separation was a flood of anxiety released by the breakdown in the mechanisms of isolation and displacement he had been using.  The impression was inadequate personality.  

A Naval Aptitude Board was conducted on August 21, 1968.  It was determined that the Veteran's progress in training was poor.  The Veteran was not a good mixer with shipmates, was directly disobedient, a troublemaker and an instigator.  He had a problem holding his temper.  The Veteran had graduated from high school at age nineteen.  He had repeated the fifth and six grades.  He was suspended one time for cussing a teacher.  Since leaving high school, he had not been employed.  The Veteran reported he was frequently in trouble in school, getting into fights because of his name.  His grades were mediocre and he had no extracurricular activities.  Since arriving in boot camp, the Veteran had frequented sickbay complaining of nervousness.  A trial of tranquilizers was unsuccessful.  It was summarized that the Veteran's fear of social intimacy, his eccentricity and his emotional isolation predisposed him to breakdown and rendered him unsuitable for military training.  

The pertinent post-service evidence reveals that the Veteran was hospitalized from February 1974 to October 1974.  His presenting problems were depression, an inability to control his temper tantrums, poor interpersonal relations, shakiness, difficulties at work, lack of energy and difficulty sleeping.  The discharge diagnosis was latent type schizophrenia.  

In January 1985, the Veteran sought benefits from the Social Security Administration.  He reported his disabling condition at that time was chronic groin pain.  There was no mention of any problems with a head injury or a mental disorder.  

A psychiatric examination was conducted in July 1985 in connection with the Veteran's claims for Social Security benefits.  The examiner noted the Veteran seemed to be purposefully giving indirect answers to questions presented.  The Axis I diagnosis was no evidence of a thought disorder found at that time.  The Axis II diagnosis was borderline personality disorder with depression.  

In January 1986, a psychological evaluation was conducted.  A history of emotional deprivation and alienation from siblings and mother was noted.  It was observed that the Veteran's primary complaints were somatic with depression and anxiety also being expressed.  The examiner noted that, while there was no evidence of a formal thought disorder, the Veteran may have difficulty accurately perceiving reality when emotionally stressed.  

A February 1986 Social Security record reveals the Veteran was found to have a personality disorder, episodic depression and was also manifesting possible malingering and secondary gain.  

A May 1986 clinical record includes a diagnosis of borderline personality disorder with paranoid features.  The clinician noted that the Veteran might also have schizophrenia paranoid disorder.  

In May 1988, the Veteran was diagnosed with schizotypal personality disorder and conversion disorder.  The clinician noted that the Veteran exaggerated and was a malingering but opined this was part of his somatization and conversion disorder.  

A clinical record dated in June 2002, includes the annotation that the Veteran was sent to a psychiatrist after being hit in the head.  

A neuropsychology consult was conducted in October 2002.  The Veteran reported he had been hit on the head with a pipe during basic training.  He informed the clinician that he did not experience loss of consciousness and he was not hospitalized afterwards.  The Veteran said that he had cognitive and emotional sequelae since the incident.  The clinician noted the Veteran had a very problematic childhood with multiple foster home placements and little, if any, contact with his biological parents.  The clinician found that the Veteran was a poor historian.  The clinician opined that it was very unlikely that the Veteran had residuals of a traumatic brain injury since there was no loss of consciousness and the Veteran's level of performance prior to the incident appeared to have been poor secondary to psychiatric illness.  The clinician specifically noted that, after the alleged head injury, the Veteran reported that he completed a college degree earning mostly A's in all subjects.  

A January 2003 clinical record includes an impression of personality disorder due to TBI (traumatic brain injury).  

In August 2004, a clinical record included the annotation that the Veteran had a personality change secondary to a TBI.

On a Questionnaire About Military Service which was received in November 2006, the Veteran indicated he had a head injury in June 1968 but did not receive any treatment.   

In January 2008, it was noted that the Veteran was brought to the emergency room after being found on the street, unconscious and bleeding from the nose.  The assessment was head trauma most likely from assault.  

The Veteran testified before the undersigned in August 2011 that he was accidentally hit in the head with a metal pole by his training officer.  He was in a pool at the time.  He testified he sought treatment on sick call and alleged that this treatment was not recorded.  He reported that, after being hit in the head, he began to experience the shakes.  He testified that, after he began having the shakes, he was sent to a psychiatrist who informed him he was no longer military material.  

In February 2012, a VHA psychiatric report was prepared.  The examiner opined that it was undebatable that a psychiatric disorder other than a personality disorder was not documented, identified, made reference to, or existing in the documentation in the claims file prior to the Veteran's entrance into active duty in 1968.  The examiner cited to the February 1968 entrance examination and the August 1968 Naval Aptitude Board Report as support.  The examiner opined that it was not at least as likely as not that a currently diagnosed psychiatric disorder other than a personality disorder had it initial onset during the Veteran's active duty service.  The examiner cited to a lack of pertinent medical records during service that identified or referred to any currently diagnosed psychiatric disorder other than a personality disorder.  The examiner opined that it was more likely than not that the Veteran's military service aggravated mental health symptoms existing prior to his military service.  The examiner noted that the Veteran reported significant mental health symptoms being present prior to his entering military service which impaired his social functioning.  The examiner also cited to the Veteran reporting feeling overwhelmed on August 8, 1968 by symptoms which existed prior to military service.  The examiner opined that, during military service, military requirements intensified the severity of the pre-existing mental symptoms related to his personal and social impairments.  The preexisting coping mechanisms were not effective in dealing with the increases stress caused by or as a result of the military service which resulted in aggravation of his preexisting symptoms.  

The examiner opined that the symptoms and reasons for the Veteran's visit to Sick Call on August 8, 1968 did not describe or support a psychotic process at that time.  The examiner observed that the "paranoid tendencies" noted at that time might be considered by some as signals of an early psychotic process beginning, but in the context of and relative to the other symptoms reported by the Veteran at that time, these were described as a "tendency" and not as any actual paranoia or paranoid thoughts, and thus were at that time, more likely than not, related to a personality disorder, rather than an early psychotic process.  The examiner also found that the August 8 clinical record did not support the opinion that the unsuitable personality diagnosed at that time could have been misdiagnosed schizophrenia.  The examiner observed that the clinician did not document any symptoms that met the criteria for a diagnosis of schizophrenia, as outlined in the Diagnostic and Statistical Manual of Mental Disorders, Second Edition (DSM II) which was used in 1968.  

Analysis

Initially, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran was hit in the head with a pole during active duty.  The evidence of record which supports this allegation is the Veteran's own statements and testimony as well as several clinical records dated many years after discharge which set out the Veteran's self-reported history of being struck in the head during active duty.  For example, several clinical records include references to the Veteran reporting he was hit in the head with a metal pole while on active duty after an altercation with his training officer.  In June 2002, the Veteran alleged that he was sent to a psychiatrist after being hit in the head.  Other records dated subsequent to this date also include annotations indicating the Veteran reported he was hit in the head during active duty.  

Significantly, the Board finds reason to question the Veteran's veracity with regard to his self-reported medical history of being struck in the head.  First, the service treatment records are completely silent as to the Veteran being treated for a head injury.  The Veteran has alleged that he sought treatment after the injury at Sick Call, but the treatment was not recorded.  The Board finds this statement is undercut but the lack of any reference to a head injury in the service treatment records.  Even if the initial treatment for the alleged head injury was not recorded, the Veteran was interviewed several times by health care professionals regarding his mental disorder and not once did he mention being struck on the head as being the genesis of his mental health symptoms.  This despite the fact that the Veteran currently alleges he began to immediately experience residuals of the injury while he was still on active duty including a personality change and shakes.  The Board finds it reasonable to believe that if the Veteran actually were struck on the head during active duty and experienced residuals immediately thereafter, there would have been an annotation of this incident somewhere in the service treatment records as he would have informed the mental health care professionals he was dealing with.  Further supporting the Board's determination that the Veteran's credibility is diminished is the fact that numerous clinical records were created between the time of the Veteran's discharge in 1968 and 2002 and not one of these prior records includes a history advanced by the Veteran of being struck in the head with a metal pole.  Many of these records dealt with treatment for mental disorders.  The Board finds it reasonable to assume that, if the Veteran had had a head injury during active duty which resulted in permanent residuals to include an alleged personality change, he would have reported this fact pattern to a health care professional while seeking treatment for his numerous disorders prior to 2002.  

Additionally, several clinicians have observed that the Veteran is not a good historian.  In May 1988, which is before the allegation of an inservice head injury first reported in 2002, opined that the Veteran's exaggeration and malingering was part of his mental illness.  These determinations by health care professionals further support the Board's determination that the Veteran is unwilling or unable to provide an accurate report of his military experiences including allegedly being struck on the head by a metal pole.  

Moreover, the Veteran places the onset of his personality problems to basic training after being hit with a pole.  Yet, in service, the Veteran provided a detailed chronology of his personality problems extending to 5th grade.  Overall, given the specificity of his statements made more contemporaneous to service, the fact that this statement was made before the possibility of disability compensation became a consideration, and was made in the context of obtaining appropriate medical treatment, the Board places greater probative weight to the history provided by the Veteran during service rather than statements first made more than 3 decades after service.

Finally, this AVLJ had the opportunity to observe the Veteran's testimony first hand.  The Board was not persuaded from the overall presentation made by the Veteran.

Based on the above, the Board finds that no probative value should be placed on the Veteran's self-reported medical history of being struck in the head during active duty.  

Even assuming for the purposes of argument that the Veteran was struck in the head with a metal pole during active duty, the preponderance of the competent medical evidence demonstrates that the Veteran does not experience residuals of a head injury.  As noted above, several clinical records include annotations indicating that the Veteran had been hit on the head while on active duty or had a mental disorder due to a TBI.  Significantly, these records essentially are just documenting the Veteran's self-reported medical history.  None of the clinical records which reference the Veteran being struck on the head indicate that this is a medical determination of etiology as opposed to a recorded history.  The Court has held that a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Veteran has also opined that he experiences residuals of a head injury from his active duty service.  As set out above, the Veteran is a lay person and is not competent to provide an opinion on a complex medical question such as whether he has residuals of a head injury.  

Directly weighing against a finding that the Veteran experiences residuals of a head injury is the report of the October 2002 neuropsychology consultation wherein the clinician specifically opined that it was very unlikely that the Veteran had residuals of a traumatic brain injury based on the Veteran's self-reported history.  The clinician's rational was that the Veteran reported there was no loss of consciousness and the Veteran was able to attend college after discharge.  The Board places greater probative weight on the conclusion of the health care professional who produced the October 2002 opinion over the Veteran's own assessments.  The October 2002 opinion is supported by an adequate rationale with citations to the pertinent evidence (or the lack thereof) in the service treatment records.  The opinion of a health care professional in the instance is accorded more probative weight than the Veteran's own lay opinion.   

Based on the above, the Board finds that service connection is not warranted on a direct basis for residuals of a head injury.

Service connection is not warranted for an acquired psychiatric disorder on a presumptive basis.  While there are current diagnoses of psychoses, there is no competent evidence of record demonstrating that the Veteran had a psychosis to a compensable degree within one year of discharge.  The examiner who promulgated the February 2012 VHA opinion affirmatively found that the Veteran did not have the beginnings of schizophrenia while on active duty.  There is no medical evidence dated within one year of discharge documenting the presence of a psychosis let alone any evidence demonstrating that a psychosis was present to a compensable degree at that time.  To the extent that the Veteran alleges such a fact pattern, the Board finds that he is not competent.  As set out above, the Veteran is a lay person and is not competent to provide a complex medical opinion as to the existence and etiology of a psychosis.  In any event, the Board places greater probative weight to the opinion of the VHA examiner as the examiner clearly possesses greater expertise and training than the Veteran in speaking to the medical questions at hand.

The evidence of record demonstrates that the Veteran was found to be without defects at the time of the February 1968 entrance examination.  Thereafter, in August 1968, he was diagnosed with a personality disorder.  It has been argued that the personality disorder noted during active duty was actually the precursor to a currently existing mental disorder.  There exists the question of whether the Veteran had a mental disorder which was existing prior to his active duty service but was aggravated by the military and also the question of whether a current mental disorder was etiologically linked to active duty.  These questions were answered by the February 2012 VHA report.  The opinions included in the February 2012 VHA report weigh against the Veteran's claims.  The examiner affirmatively found it was undebatable that a mental disorder other than a personality disorder was not present prior to the Veteran's service and that it was not at least as likely as not that the Veteran's current mental disorder had its onset during the Veteran's active duty service.  There was an opinion that the mental health symptoms noted during active duty were not the precursor to a currently existing mental disorder other than a personality disorder.  

The Board notes the examiner who promulgated the February 2012 VHA report opined that the Veteran's pre-existing mental symptoms were aggravated by active duty.  Significantly, the only symptoms existing prior to active duty, based on the examination report, were those attributed to a personality disorder.  The Board notes that personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  There is no competent evidence of record documenting that the Veteran had an acquired psychiatric disorder which as incurred or aggravated in service and superimposed upon the preexisting personality disorder.  No health care professional is on record as making such an assertion and the Veteran is not competent to provide evidence regarding whether a preexisting personality disorder had an acquired psychiatric disorder superimposed upon it during active duty.

There is no competent evidence of record which demonstrates that the Veteran had a pre-existing mental disorder other than a personality disorder which was aggravated by the Veteran's active duty service.  No health care professional is on record as making such an assertion and the Veteran is not competent to provide an opinion demonstrating that a preexisting mental disorder was permanently aggravated by active duty.  

In sum, the Board finds that the preponderance of the competent evidence of record clearly and unmistakably shows that a mental disorder other than a personality disorder did not exist prior to the Veteran's entry into military service and that no currently existing mental disorder was etiologically linked to active duty service.  There was no evidence of a psychosis present within one year of discharge.  Thus, service connection is denied for an acquired psychiatric disorder and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55. 



ORDER

The appeal is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


